Title: From George Washington to William Ellzey, 3 October 1769
From: Washington, George
To: Ellzey, William



Sir
Mount Vernon 3d Octr 1769.

The repeated and pressing demands of Mrs Savage for Money obliges Mr Fairfax and myself (as Trustees) to put Doctr Savage’s Bond in Suit against Mr Thomson Mason his Security for the Sum due thereupon to her. The Inclos’d Memm which was given to me by Mr Bryan Fairfax who has the Bond in possession, and much better acquainted with the Condition’s of it than I am (for I never saw it) will Instruct you how to lay the Action which we desire may be commenced as soon as possible in Prince William Court against Mr Mason unless Mr Montgomery will pay at the Genl Court Ensuing one years allowance for the present Support of Mrs Savage (who complains of real distress) in that case we woud stay prosecution agst Mr Mason till the Doctrs arrival for the residue (as we understand he is expected in shortly)—We therefore beg the favour of you Sir to make application to Mr Montgomerie previous to your Issuing the writ and govern yourself by his answer as we woud willingly have the Suit against Mr Mason commencd before he goes to the Genl Court if Mr Montgomerie does not choose to pay the Hundred pounds above mentioned. I am Sir Yr Most Hble Servt

Go: Washington

